Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION
Acknowledgment is made for the applicant’s response and amendment filed on 03/07/2022
Remarks

The claims are presented as follows:

Claims 2, 4-8 and 11 are canceled.
Claims 1, 3, 9-10, 12-17 are pending.
Response to Argument
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
	Claim Objections
Claims 1, 10 and 15 are objected to because of the following informality:
The claims recites limitation for performing certain step(s) only if a specific condition is satisfied (IF Statement), the limitations followed this statement are considered as optional limitations since they are not performed until specific conditions are met. Applicant should change the word “if’ to “responsive to determining that...” in order to alter an optional limitation to a required limitation. For the purpose of examination, claimed limitations will be considered as optional limitations since they are not performed until the specific conditions are met. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 9-10, 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al Publication No. (US 2017/0215047 A1) in view of MARTIN et al. Publication No. (US 2017/0280372 A1).

Regarding claim 1, LEE teaches a system information indication apparatus, comprising: 
a memory that stores a plurality of instructions (memory 1290 of eNB that stores instructions [0220] FIG.12);
processor circuitry that couples to the memory and is configured to execute the instructions (processor 1230 coupled to memory 1290 to execute instructions of the memory [0220] FIG.12) to: 
indicate a system information block(s) to which an area related identity (ID) corresponds to a user equipment (UE) (the UE receives system information blocks (SIBs) includes parameters necessary for deciding the cell is suitable for a sell selection or not and time domain scheduling information (e.g., scheduling information list) for the other SIBs [0075-77] FIG.5), via a system information block(s) mapping information field (SIB-Mappinginfo field) (the scheduling information includes a sib-mapping information field (i.e., a sib-MappingInfo field) indicating list of the SIBs mapped to this system information message [0082-83] FIG.5).   
	LEE does not explicitly teach wherein the UE is configured to use the area related ID to check whether a stored system information block(s) to which the area related ID corresponds is valid, and 
if the stored system information block(s) to which the area related ID corresponds is valid, the UE is configured to use the stored system information block(s) to which the area related ID corresponds, and if the stored system information block(s) to which the area related ID corresponds is not valid, the UE is configured to acquire the system information block(s) to which the area related ID corresponds. 
MARTIN teaches wherein the UE is configured to use the area related ID to check whether a stored system information block(s) to which the area related ID corresponds is valid (a controller of a UE to detect whether the system information storage already holds at least some of the system information applicable to a newly communicating base station and to control the transceiver to obtain any portions of the system information not already held by the terminal device, in which: the system information comprises a plurality of system information blocks; and the controller is configured to detect parts of a system information block stored by the system information storage which are applicable to the newly communicating base station and to obtain other parts of that system information block as a partial system information block from the newly communicating base station [0059-60] FIG.6), and 
if the stored system information block(s) to which the area related ID corresponds is valid, the UE is configured to use the stored system information block(s) to which the area related ID corresponds, and if the stored system information block(s) to which the area related ID corresponds is not valid, the UE is configured to acquire the system information block(s) to which the area related ID corresponds (The comparator 610 of the UE compares identification information from the SIB with identification information applicable to system information stored in the system information store 620 at the UE. If the comparison of identification information indicates that some or all of the system information stored in the system information store 620 can be used in connection with the newly communicating base station, then the comparator 610 instructs the detector 600 not to obtain those portions of the system information which are being re-used from the system information store. In some examples, a complete set of system information may be reusable from the system information store 620. In other examples, a subset of SIBs can be re-used. In other examples, parts of the contents of some SIBs can be re-used, and different information indicating changes to certain aspects of the SIBs being used from the system information store 620 is instead obtained by the detector 600 [0076-81] 840-FIG.8).
It would have been obvious to a person having ordinary skilled in the art at the time the invention was made to have modified LEE by the teaching of MARTIN to check validity of the stored SIBs at the UE in order for the UE to obtain only those system information blocks not having a match of the area related ID (MARTIN: [0128-138] FIG8).

Claim 2. (Canceled).  

Regarding claim 3, LEE teaches the apparatus according to wherein the processor circuitry configures an SIB-Mappinginfo field for an area related ID in a broadcast message or a radio resource control (RRC) message transmitted by a network side (the RRC layer of the UE and the RRC layer of the network exchange RRC messages. The UE is in an RRC connected mode if an RRC connection has been established between the RRC layer of the radio network and the RRC layer of the UE. Otherwise, the UE is in an RRC idle mode [0063] FIG.3), and indicates all system information blocks to which the area related ID corresponds via the SIB-Mappinginfo field (the scheduling information includes a sib-mapping information field (i.e., a SIB-Mappinginfo field) indicating list of the SIBs mapped to this system information message [0083] FIG.7).  

Claims 4-8. (Canceled).

Regarding claim 9, the modified LEE teaches the apparatus according to claim 1, wherein the processor circuitry is further configured to: 2Application No. 16/571,856 Attorney Docket No. FJCN 9422 receive a system information request message transmitted by the UE, the system information request message containing an area related ID; indicate the system information block(s) to which the area related ID corresponds to the UE according to the system information request message (MARTIN: a controller of a UE to detect whether the system information storage already holds at least some of the system information applicable to a newly communicating base station and to control the transceiver to obtain any portions of the system information not already held by the terminal device, in which: the system information comprises a plurality of system information blocks; and the controller is configured to detect parts of a system information block stored by the system information storage which are applicable to the newly communicating base station and to obtain other parts of that system information block as a partial system information block from the newly communicating base station [0059-60] FIG.6).   
Regarding claims 10, 12-14, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1, 3 and 9, where the difference used is the limitations and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore, these claims were rejected for similar reasons as stated above.   

Regarding claims 15-17, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1, 3 and 9, where the difference used is the limitations and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore, these claims were rejected for similar reasons as stated above.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-2723088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 
/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472